DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 11/20/2020, including the preliminary amendment filed on the same date. Claims 1-16 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/20/2020 and 1/21/2021 are being considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “150” (Fig. 1); and “610” (Fig. 6).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Claim Objections
Claims 2-16 are objected to because of the following informalities:
Claims 2-16, “An enclosed space” is objected to because the limitation does not properly refer back to the enclosed space in claim 1. This objection can be overcome by reciting, “The enclosed space” to clarify that the limitation is referring to the enclosed space of claim 1 and not an additional/different enclosed space.
Claim 6, reference character “(100)” is objected to because the reference character has not been deleted. This objection can be overcome by deleting the reference character.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, “a door” is indefinite because a door is previously recited in claim 1 and thus the limitation appears to be a double inclusion. Does applicant intend for the limitation to refer to a different/additional door?
Claim 3, “a sliding door” is indefinite because a sliding door is previously recited in claim 1 and thus the limitation appears to be a double inclusion. Does applicant intend for the limitation to refer to a different/additional sliding door?
Claim 3, “the help” is indefinite because the limitation lacks antecedent basis in the claim.
Claim 7, “wherein said sliding door comprises a low friction part arranged to a surface part of said sliding door” is indefinite because it is unclear what the claim requires. It is unclear what “arranged to a surface part” requires as claimed. Does applicant intend to claim a particular arrangement of a low friction part with respect to a portion of the sliding door?
Claim 6, “two glass panels” is indefinite because two glass panels are previously recited in claim 1 and thus the limitation appears to be a double inclusion. Does applicant intend for the limitation to refer to different/additional glass panels?

Claim 10, “said light source” is indefinite because the limitation lacks antecedent basis. See also claim 13.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) in view of Pollock (US 4037380).
	Claim 1, KR ‘483 teaches an enclosed space comprising:
a ceiling (ceiling of enclosed space shown in Figs. 1, 3 and 4);
a base structure including a first profile (vertical frame element 7; Fig. 1) and a second profile (horizontal frame elements 7; Fig. 1);
a plurality of walls 8, wherein at least one of the walls comprises an opening to allow access to said enclosed space (Figs. 1 and 3);

a controller 4;
an input air fan 2 equipped with an air filter 2a; and
an air outlet 6 equipped with a flow meter 11 configured to provide flow information to said controller ([0047]-[0049]);
wherein said controller is configured to control said input air fan based on the flow information from said flow meter ([0044]-[0050]).3
	KR ‘483 does not teach height and inclination of said base structure being arranged to be adjustable, wherein said base structure comprises one or more bolts for arranging a tilting angle between said first profile and said second profile.
However, Pollock teaches height and inclination of a base structure being arranged to be adjustable, wherein said base structure comprises a first profile (54; Fig. 8), a second profile (53; Fig. 8), and one or more bolts (56; Fig. 8) for arranging a tilting angle between said first profile and said second profile (col. 5, lines 9-40; Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming height and inclination of said base structure being arranged to be adjustable, wherein said base structure comprises a first profile, a second profile, and one or more bolts for arranging a tilting angle between said first profile and said second profile, with the reasonable expectation of further compensating for an uneven floor or ground, using known techniques and methods, with no respective change in function, In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 10, KR ‘483 further teaches a sensor (“sensor” [0005], [0008]) configured to provide presence information to said controller ([0005], [0008]), and said controller is configured to control said light source based on the presence information from said sensor ([0008], [0025]).
Claim 12, as modified above, the combination of KR ‘483 and Pollock teaches all the limitations of claim 1, and further teaches wherein said second profile is arrangeable to be in contact with the ground (the horizontal frame member 7 is in contact with the ground). KR ‘483 is unclear as to whether the second profile is an integral part of the floor of said enclosed space. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the second profile being an integral part of the floor of said enclosed space, with the reasonable expectation of forming a sturdy frame capable of withstanding an intended use of the structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); but see .
Claims 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) and Pollock (US 4037380) and further in view of Lee (US 20090038228).
	Claim 2, KR ‘483 and Pollock teach all the limitations of claim 1 as above. KR ‘483 is unclear as to whether the door comprises a handle. However, Lee teaches a sliding door comprising a handle (Lee “handle”; [0046]; [0049]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a handle on the door, with the reasonable expectation of making it easier to grip the door for opening or closing the door.
Claim 3, as modified above, the combination of KR ‘483, Pollock and Lee teaches all the limitations of claim 2, and further teaches wherein said door is a sliding door configured to run between an upper track (Lee 1 upper) and a lower track (Lee 1 lower) with the help of one or more rollers (Lee 4a).
  Claim 7, as modified above, the combination of KR ‘483, Pollock and Lee .
Claims 2-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) and Pollock (US 4037380) and further in view of Moloney (US 2950756).
Claim 2, KR ‘483 and Pollock teach all the limitations of claim 1 as above. KR ‘483 is unclear as to whether the door comprises a handle. However, Moloney teaches a sliding door comprising a handle (Moloney “handle”; 105). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a handle on the door, with the reasonable expectation of making it easier to grip the door for opening or closing the door.
Claim 3, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 2, and further teaches wherein said door is a sliding door configured to run between an upper track (Moloney 24; Fig. 2) and a lower track (Moloney 22; Fig. 2) with the help of one or more rollers (Maloney 40).
Claim 4, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 3, and further teaches wherein said lower track includes an H-profile (Moloney Fig. 2).
Claim 5, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 4, and further teaches wherein said H-profile comprises a plurality of springs (Moloney 44).  
	Claim 6, KR ‘483 further teaches wherein said sliding door comprises two glass 
Claim 7, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 3, and further teaches wherein said sliding door comprises a low friction part (Moloney 41) arranged to a surface part of said sliding door (Moloney Figs. 2 and 4).
Claim 9, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 7, and further teaches wherein said low friction part is arranged to run in the protrusion of said lower track (Moloney Figs. 2 and 4).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) and Pollock (US 4037380) and further in view of Moloney (US 2950756) and further in view of Lee (US 20090038228).
Claim 8, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 3, and further teaches wherein said sliding door comprises: a stopper (Mohoney 89) to stop the sliding door; a protrusion , wherein said protrusion forms part of a seal arrangement to prevent air leakage from said enclosed space ; a rubber part to support said protrusion ; and 4- a plurality of brushes Moloney 60), arranged to prevent air flow (Moloney Fig. 3). KR ‘483 does not teach a protrusion, wherein said protrusion forms part of a seal arrangement to prevent air leakage from said enclosed space; a rubber part to support said protrusion. However, Lee teaches
a protrusion (Lee 4; Fig. 4), wherein said protrusion forms part of a seal arrangement to prevent air leakage from said enclosed space (Lee Fig. 4); a rubber part (Lee 3s) to .
Claims 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) and Pollock (US 4037380) and further in view of Leben (US 8097861).
Claim 11, KR ‘483 and Pollock teach all the limitations of claim 1 as above. KR ‘483 does not teach light source configured to emit light alternately in the visible range and in a dedicated cleaning range. However, Leben teaches a light source configured to emit light alternately in the visible range and in a dedicated cleaning range (Leben col. 4, lines 42-44; col. 5, lines 17-36). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a light source configured to emit light alternately in the visible range and in a dedicated cleaning range, with the reasonable expectation of further cleaning the air using known techniques and methods with no respective change in function.
Claim 13, as modified above, the combination of KR ‘483, Pollock and Leben teaches all the limitations of claim 11, and further teaches wherein said light source is configured to emit ultraviolet or blue light to kill germs inside said enclosed space (note that blue light is generally understood to be in the range of 450 to 495 nanometers and that Leben teaches that the light may include approximately 400 to 700 nanometers; 
Claim 14, KR ‘483 and Pollock teach all the limitations of claim 10 as above. KR ‘483 does not teach wherein said sensor is selected from a group comprising a motion sensor configured to detect the presence of a user inside said enclosed space, 5a CO2 sensor configured to detect the carbon-dioxide level inside said enclosed space, a light sensor, a temperature sensor configured to detect the temperature inside said enclosed space, and a pressure sensor configured to detect the pressure inside and outside said enclosed space. However, Leben teaches a sensor comprising a motion sensor configured to detect the presence of a user inside said enclosed space (col. 7, lines 11-18). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a sensor comprising a motion sensor configured to detect the presence of a user inside said enclosed space, with the reasonable expectation of detecting the presence of a user inside the enclosed space using known techniques and methods.
Claim 15, as modified above, the combination of KR ‘483, Pollock and Leben teaches all the limitations of claim 11, and further teaches wherein said controller is configured to control said light source to emit light in the dedicated cleaning range when a user has left said enclosed space and to turn the visible light on when a user is entering said enclosed space (Leben col. 9, lines 26-40).
Claim 16, as modified above, the combination of KR ‘483, Pollock and Leben teaches all the limitations of claim 11, and further teaches wherein the dedicated cleaning range is 450-495 nm (Leben teaches that the light may include approximately .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635